Citation Nr: 1637775	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to July 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for a bilateral knee disability with an initial noncompensable rating.  A May 2013 rating decision increased the rating assigned for each knee to 10 percent from the effective date of service connection, July 2, 2010.

The Veteran withdrew his hearing request in a June 2016 written statement.  See 38 C.F.R. § 20.704(e) (2015).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires efforts to ensure all available treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  In a June 2016 written statement, the Veteran indicated he continues to receive treatment for his bilateral knee disability at the Portland VA Medical Center due to chronic pain and stiffness in both knees especially when in the weight bearing position.  The most recent VA treatment records associated with the claims file are from 2013.  Thus, further efforts should be made to ensure all available VA treatment records have been associated with the claims file.

Additionally, a VA examination report that does not address additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups is inadequate for rating purposes.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Additional functional impairment beyond that shown on range of motion testing due to these factors should, if feasible, be expressed in terms of the degree of additional range-of-motion loss.  Id.  The most recent VA examiner in April 2013 indicated the Veteran experiences additional functional impairment due to these factors, to include less movement than normal, but did not clearly indicate or otherwise provide an estimation as to whether there is additional range of motion loss beyond that shown on range of motion testing due to such factors.  Finally, the 2013 VA examination is inadequate in light of recent case law.  Specifically, the Court of Appeals for Veterans Claims recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This testing was not done at the 2013 VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the Veteran's claims file.

2.  Schedule the Veteran for a new VA examination to determine the current severity of his service-connected bilateral knee disability.  All indicated tests and studies must be performed.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The claims file, to include a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

